Citation Nr: 1641381	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  12-25 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1. The Veteran's in-service traumatic noise exposure is conceded; his hearing loss has been shown to be related to traumatic noise exposure in service.

2. The Veteran's tinnitus did not originate in service or within a year of service, and is not otherwise etiologically related to the Veteran's active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2015).

2. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was provided a 38 U.S.C.A. § 5103(a)-compliant notice in October 2009, prior to the initial adverse decision in this case.  Thereafter, the claims were readjudicated in an August 2012 statement of the case.  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent August 2012 statement of the case.  

The Board also finds the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  

In addition, the RO obtained a VA medical examination with respect to the Veteran's claims on appeal that occurred in March 2010.  The Board has reviewed the examination report and finds it is adequate to adjudicate the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may not be deemed to lack credibility solely because of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing Loss & Tinnitus

The Veteran asserts he has bilateral hearing loss as a result of traumatic noise exposure while serving as a jet aircraft mechanic and working on a flight line while in the Air Force.  The Veteran also asserts he has tinnitus.

1. Factual Background

Service treatment records (STRs) include audiometric testing during service including both the enlistment and separation examinations.  The September 1965 enlistment examination noted the following audiometric testing results (by converting ASA into ISO units):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
15
10
LEFT
10
5
10
5
10

An April 1967 STR shows the Veteran complained of a plugged right ear for the past month.  The Veteran also reported marked hearing loss in his right ear.  The Veteran's STRs also include audiogram cards from January 1967 and December 1967.

An October 1968 hearing examination noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
35
20
LEFT
25
25
25
25
30

Finally, an April 1969 separation examination noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
10
LEFT
10
5
10
20
20

The Veteran underwent a VA examination in March 2010.  The Veteran reported hearing loss and tinnitus with onset one and a half years prior to the examination.  In addition, the Veteran reported service-related traumatic noise exposure during service due to jet engines, air craft engines and generators.  The Veteran further reported post-service noise exposure due to work as a fire fighter for twenty-nine years.  The examiner noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
40
60
LEFT
20
25
25
30
35

The speech recognitions scores were 100 bilaterally.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss and opined that the hearing loss and tinnitus were "less likely as not (less than 50/50 probability) caused by or a result of military service."  The examiner based this opinion on the Veteran's separation examination showing normal hearing, a lack of reported hearing loss until twenty-nine years after service, and occupational noise exposure as a fire fighter.

In a March 2011 Notice of Disagreement, the Veteran stated he had noticed decreased hearing while in the Air Force.  In July 2011, the Veteran underwent a private audiological examination.  The Veteran reported having difficulty hearing and occasional tinnitus in both ears.  The Veteran further reported noise exposure during service including loud noise exposure working on a flight line.  In addition, the Veteran reported loud noise exposure while working for the fire department between 1975 and 2003.  The audiological evaluation shows the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
-
65
LEFT
40
40
35
-
45

The speech recognition scores were 100 bilaterally.  The audiologist reviewed the Veteran's service treatment records including his enlistment and separation examinations.  The Veteran was diagnosed with mild to moderate bilateral sloping sensorineural hearing loss.  The audiologist opined that it was "very likely [the Veteran's hearing loss] was caused by exposure to loud noise while in the Air Force."  In making this determination the audiologist found the STRs indicated the Veteran developed hearing loss while in service.  In addition, the audiologist determined the Veteran's hearing loss had worsened since service; attributing some of the worsening to a history of noise exposure during the Veteran's career with the fire department.  The examiner did not provide an opinion as to etiology of the Veteran's tinnitus.

In the September 2012 VA Form 9 substantive appeal, the Veteran reported that he served for four years as a jet aircraft mechanic which subjected him to jet noise as well as machinery and generator noise.  Post-service employment included four years working in an insurance office followed by a career with the fire department.  Lastly, the Veteran related the start of his hearing loss to service.

2. Legal Analysis - Hearing Loss

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The Board notes the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992). Competent evidence of a current hearing loss disability meeting the requirements of 38 C.F.R. § 3.385, and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

After a review of all the evidence, the Board finds that service connection for bilateral hearing loss is warranted.  While the October 2010 VA examiner found the Veteran's hearing loss was "less likely as not caused by or a result of military service," the July 2011 private audiologist found it was "very likely...caused by the exposure to loud noise while service in the Air Force."  Both opinions were based on a review of the entire record including consideration of the Veteran's noise exposure during his twenty-nine year career as a fire fighter.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  In this case, the Board finds both the July 2011 private and October 2010 VA opinions to be of probative value.  Both are consistent with the evidence in the claims file in their own way, and both provided clear, logical rationales supporting the underlying conclusion reached.  Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board finds the evidence is at least in relative equipoise.  Thus, the claim must be granted with resolution of reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

3. Legal Analysis - Tinnitus

Regarding the Veteran's tinnitus claim, he maintains he was exposed to traumatic noise exposure during service, and the RO conceded acoustic trauma in the May 2010 rating decision.  The Veteran further asserts his tinnitus occurs occasionally in both ears.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  

The Board notes that tinnitus is subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation).  Thus, the Board finds that the Veteran is competent to relate a history of noise exposure during service and a history of having experienced tinnitus.  

However, unlike statements the Veteran made regarding noticing a decrease in his hearing while in service, the Veteran has not provided any statement linking his tinnitus to service.  Conversely, the Veteran only provided statements regarding the onset of his tinnitus which he placed at a year and a half prior to his March 2010 VA examination.  Moreover, the private audiologist did not provide a medical opinion regarding service connection for tinnitus.  As such, the only medical opinion of record comes from the March 2010 VA examiner who found the Veteran's tinnitus "less likely as not caused by or a result of military service."  As noted above, the Board finds this opinion probative as the examiner considered the evidence in the claims and provided a clear, logical rationale supporting his conclusion.

As noted above, in order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  While the evidence establishes a current disability, there is no medical or lay evidence establishing either an in-service incurrence or a causal connection between the current disability and an in-service event.

Thus, after reviewing the evidence of record the Board finds there is no causal connection between the claimed in-service disease or injury and the current tinnitus disability.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for tinnitus.  The claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


